                                         Case 4:19-cv-03074-YGR Document 295 Filed 02/23/21 Page 1 of 2


                                                                                                                        FILED
                                                                                                                          Feb 23 2021
                                   1
                                                                                                                        SUSANY. SOONG
                                   2                                                                               CLERK, U.S. DISTRICT COURT
                                                                                                                NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                         SAN FRANCISCO
                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DONALD R. CAMERON, et al.,                          Case No. 19-cv-03074-YGR (TSH)
                                   8                    Plaintiffs,
                                                                                             ORDER SEALING HEARING
                                   9             v.
                                                                                             Re: Dkt. No. 286
                                  10     APPLE INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court is scheduled to have a hearing on March 4, 2021 at 10:00 a.m. concerning

                                  14   Apple’s motion for sanctions. In the motion, Apple argues that one of the Developer Plaintiffs’

                                  15   counsel improperly discussed Highly Confidential – Attorneys Eyes Only information in a prior,

                                  16   public hearing in this case. Apple has now filed a motion to partially seal the March 4 hearing, so

                                  17   that its allegedly confidential information is not again repeated in the public record. Apple

                                  18   proposes that as much of the hearing as possible be conducted in public, and only those portions

                                  19   discussing Apple’s allegedly confidential information be conducted under seal, observing that a

                                  20   similar procedure was recently followed in 18-cv-2813. ECF No. 286.

                                  21          The Court appreciates the narrow tailoring of Apple’s motion, but the request for ex ante

                                  22   partial sealing is impractical. Unlike the recent hearing on class certification and Daubert motions

                                  23   in 18-cv-2813, the only motion the parties will be arguing on March 4 is a sanctions motion,

                                  24   whose sole basis is the claimed disclosure of confidential information. The biggest issue in

                                  25   dispute is whether the information is confidential at all. Discussion of the allegedly confidential

                                  26   material will pervade the hearing. Further, one of Plaintiffs’ arguments for why the information is

                                  27   not, in fact, confidential is that it was disclosed in public news reports. But any discussion of the

                                  28   public news reports and what they disclose seems highly likely to imply what the allegedly
                                         Case 4:19-cv-03074-YGR Document 295 Filed 02/23/21 Page 2 of 2




                                   1   confidential information was, since that’s the whole point of bringing up the public news reports

                                   2   in the first place. If the Court conducts any portion of the hearing in public, the parties will be

                                   3   hesitant to say anything of substance – Apple because it won’t want to disclose its allegedly

                                   4   confidential information, and the Developer Plaintiffs because they won’t want Apple to file

                                   5   another sanctions motion against them. Under the circumstances, the Court orders that the

                                   6   March 4, 2021 hearing be conducted under seal in its entirety (at least as of the time of the

                                   7   hearing; but see below). For hearings being conducted virtually, that means conducting them via

                                   8   Zoom meeting instead of Zoom webinar. The Court orders the parties to email the undersigned’s

                                   9   Courtroom Deputy by noon on March 3, 2021 with the names and email addresses of counsel who

                                  10   will be attending the hearing so that a Zoom meeting invite can be sent out.

                                  11          Further, to ensure that the sealing remains narrowly tailored, after the hearing is

                                  12   completed, the Court orders Apple to order a copy of the transcript and then file a motion to seal
Northern District of California
 United States District Court




                                  13   the specific portions of the transcript that refer to confidential information. In other words, the

                                  14   partial sealing will be conducted ex post instead of ex ante.

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: February 23, 2021

                                  18
                                                                                                       THOMAS S. HIXSON
                                  19                                                                   United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
